Order of the Supreme Court, Kings County, dated June 22, 1966, and judgment, dated June 23, 1966, entered thereon, reversed, with one bill of $10 costs and disbursements, and plaintiffs’ motion for summary judgment denied. It appears that there is a triable issue as to whether a timely notice was served upon appellant (Gluck v. London & Lancashire Ind. Co., 2 A D 2d 751, affd. 2 N Y 2d 953; Greaves v. Public Serv. Mut. Ins. Co., 4 A D 2d 609; Marcus v. London & Lancashire Ind. Co., 6 A D 2d 702). We cannot say that the delay in notifying the driver’s insurance carrier was unreasonable as a matter of law. Furthermore, the question of whether the driver’s insurance policy was in effect at the time of the occurrence is factually disputed (CPLR 3212). Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.